 

Exhibit 10.19k

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

REQUIRED GROUP AGENT ACTION NO. 12

This REQUIRED GROUP AGENT ACTION NO. 12 (this “Action”), dated as of February
29, 2016, is entered into by and among Megalodon Solar, LLC, a Delaware limited
liability company (the “Borrower”), [***], a Delaware limited liability company,
Bank of America, N.A., as the Collateral Agent (the “Collateral Agent”) and as
the Administrative Agent (the “Administrative Agent”) and each of Bank of
America, N.A. (“BA Agent”), Credit Suisse AG, New York Branch (“CS Agent”),
Deutsche Bank AG, New York Branch (“DB Agent”), ING Capital LLC (“ING Agent”),
KeyBank National Association (“KB Agent”) and National Bank of Arizona (“NBAZ
Agent”, and collectively with BA Agent, CS Agent, DB Agent, ING Agent and KB
Agent, the “Group Agents”), as Group Agents party to the Loan Agreement, dated
as of May 4, 2015 (as amended, the “Loan Agreement”), by and among the Borrower,
the Administrative Agent, the Collateral Agent, the Group Agents, the Lenders
and the other parties from time to time party thereto.  As used in this Action,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

A.Pursuant to the Loan Agreement, the Lenders have agreed to extend credit to
the Borrower, in each case pursuant to the terms and subject to the conditions
set forth in the Financing Documents.

B.Pursuant to Section 9.14 of the Loan Agreement, the Borrower has requested
that the Group Agents provide their consent to (i) the release of the Systems
described on Annex 1 attached hereto and all related rights and assets held by
the [***] Subject Fund (“[***]”) as of the date of this Action (such Systems and
related rights and assets, collectively, the “Released Assets”) and (ii)
immediately following such release, the distribution of the Released Assets by
[***] to the Borrower, by the Borrower to the Member and by the Member to
SolarCity [***], the direct parent of the Member, in each case, free and clear
of any Lien or other right, claim or interest in favor of the Collateral Agent
or the Secured Parties under the Collateral Documents or otherwise
(collectively, the “Applicable Transactions”).

C.The Lenders are willing to provide their consent to the Applicable
Transactions on the terms and subject to the conditions set forth in this
Action.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

1Required Group Agent Action No. 12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Section 1.Consent.  Subject to the satisfaction of the Consent Requirements (as
defined in Section 3 of this Action), each Agent and Lender party hereto, by its
signature below, (i) consents to the Applicable Transactions, (ii) directs the
Collateral Agent to carry out the terms and provisions of this Action and (iii)
acknowledges and agrees that the requirements of Section 2.1(f)(iii)(C) of the
Loan Agreement have been satisfied in all respects in connection with the
prepayment referred to in Section 3(a)(i) hereof. 

Section 2.Release; Covenants.  Upon satisfaction of the Consent Requirements,
without any further action by any party:

(a)the security interest granted to the Collateral Agent by [***] pursuant to
the Borrower Subsidiary Party Security Agreement with respect to the Released
Assets (and any related rights and assets specified in Section 3 thereof) shall
automatically terminate and be released and all rights to the Released Assets
shall revert to [***];

(b)the Collateral Agent authorizes the Borrower, [***] or any other party on
behalf of the Borrower or [***], to file UCC financing statement amendments
relating to the Released Assets in the form attached hereto as Annex 2 and to
prepare and file any additional financing statement amendments and other
instruments and documents in form and substance reasonably satisfactory to the
Collateral Agent evidencing the consummation of the Applicable Transactions;

(c)notwithstanding anything to the contrary contained in the Financing
Documents, the lien and security interest granted by the Borrower under the
Security Agreement shall not attach to the Released Assets when held by the
Borrower and the Released Assets shall not at any time constitute Collateral
under the Security Agreement;

(d)notwithstanding anything to the contrary contained in the Financing
Documents, the lien and security interest granted by the Member under the Member
Pledge shall not attach to the Released Assets when held by the Member and the
Released Assets shall not at any time constitute Collateral under the Member
Pledge; and

(e)the Collateral Agent shall, at the sole cost and expense of the Borrower,
procure, deliver or execute and deliver to the Borrower, from time to time, all
further releases, termination statements, financing statement amendments,
certificates, instruments and documents, each in form and substance satisfactory
to the Borrower and the Collateral Agent, and take any other actions, as
reasonably requested by the Borrower or that are required to evidence the
consummation of the Applicable Transactions.

Section 3.Effectiveness.  This Action shall become effective on the date (the
“Effective Date”) on which the following conditions (collectively, the “Consent
Requirements”) are satisfied:

(a)the Borrower has paid or has caused to be paid to the Administrative Agent
the following (collectively, the “Release Payment”) at or before 2:00 p.m.
(Eastern Time) on February 29, 2016 (the “Payment Time”) to the account set
forth in Annex 3 hereto:

2Required Group Agent Action No. 12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(i)notwithstanding the provisions set forth in Section 2.1(f)(i) of the Loan
Agreement, prepayment of $[***] of the outstanding principal amount of the Loans
as of the Payment Time, to be allocated among the Lenders by the Administrative
Agent as set forth in Annex 4 hereto; and 

(ii)payment of $[***] of the outstanding interest accrued as of the Payment Time
with respect to the principal amount described in clause (i) above;

(b)the Administrative Agent shall have received counterparts of this Action,
duly executed and delivered by the Borrower, [***] and each Group Agent;

(c)the Borrower shall have delivered a duly completed Borrowing Base Certificate
to the Administrative Agent; and

(d)all representations and warranties of the Borrower in Section 4 of this
Action and all representations and warranties of the Borrower in the Borrowing
Base Certificate delivered pursuant to Section 3(c) of this Action shall be true
and correct in all material respects as of the Effective Date, other than those
representations and warranties that are modified by materiality by their own
terms, which shall be true and correct in all respects as of the Effective Date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date).

Notwithstanding any failure or inability of the Borrower to satisfy any of the
foregoing conditions set forth in Sections 3(c) or (d) of this Action, upon the
satisfaction of the conditions set forth in Sections 3(a) and (b) of this
Action, (i) all right, title and interest of the Collateral Agent and the
Secured Parties in and to the Released Assets shall transfer to and vest in
[***] and any assignee of [***] without any further action required and
(ii) none of the Released Assets shall be “Collateral” under or for purposes of
the Loan Agreement or any other Financing Document; provided that the Agents
shall be entitled to assert claims against the Borrower as a result of any
breach by the Borrower of any of representations, warranties, covenants or
statements made by the Borrower in this Action.

Section 4.Representations and Warranties.  The Borrower hereby represents and
warrants as of the Effective Date:

(a)the Borrower has duly authorized, executed and delivered this Action, and
none the Borrower’s execution and delivery hereof nor the performance hereof or
the consummation of the Applicable Transactions (i) will be in conflict with or
result in a breach of the Borrower’s Organizational Documents, (ii) will
materially violate any other Legal Requirement applicable to or binding on the
Borrower or any of its respective properties, (iii) will result in any breach of
or constitute any default under, or result in or require the creation of any
Lien (other than Permitted Liens) upon any of the Collateral under any agreement
or instrument to which it is a party or by which the Borrower or any of the
Collateral may be bound or affected, or (iv) will require the consent or
approval of any Person, which has not already been obtained;

3Required Group Agent Action No. 12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(b)this Action is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law); 

(c)no Default or Event of Default has occurred and is continuing or will result
from the Release Payment or the consummation of the Applicable Transactions;

(d)no Bankruptcy Event has occurred with respect to SolarCity;

(e)no Material Adverse Effect has occurred or is continuing since the
immediately preceding Borrowing Date, and, to the Borrower’s Knowledge, no event
or circumstance exists that could reasonably be expected to result in a Material
Adverse Effect; and

(f)after giving effect to the Applicable Transactions and the Release Payment,
the Borrower is in compliance with the Borrowing Base Requirements.

Section 5.Reference to and Effect on Financing Documents.  Each of the Loan
Agreement and the other Financing Documents is and shall remain unchanged and in
full force and effect, and, except as expressly set forth herein, nothing
contained in this Action shall, by implication or otherwise, limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or any of the other Secured Parties, or shall alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in each of the Loan Agreement and any other
Financing Document.  This Action shall also constitute a “Financing Document”
for all purposes of the Loan Agreement and the other Financing Documents.

Section 6.Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction; Service of Process), 10.14 (Successors
and Assigns) and 10.16 (Binding Effect; Counterparts) of the Loan Agreement are
hereby incorporated by reference herein, mutatis mutandis.

Section 7.Expenses.  The Borrower agrees to reimburse the Administrative Agent
in accordance with Section 10.4(b) of the Loan Agreement for its reasonable and
documented out-of-pocket expenses in connection with this Action, including
reasonable and documented fees and out-of-pocket expenses of legal counsel.

Section 8.Construction.  The rules of interpretation specified in Section 1.2 of
the Loan Agreement also apply to this Action, mutatis mutandis.

[Signature Pages Follow]

 

 

4Required Group Agent Action No. 12

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Action to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

MEGALODON SOLAR, LLC,

as the Borrower

 

 

By: /s/Lyndon Rive

Name: Lyndon Rive

Title:President

 

 

[***],

as a Subject Fund

 

 

By: /s/Lyndon Rive

Name: Lyndon Rive

Title:President






[Signature Page to Required Group Agent Action No. 12]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Group Agent

 

 

By: /s/Sheikh Omer-Farooq

Name: Sheikh Omer-Farooq

Title:Managing Director

 

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

 

By: /s/Erin McCutcheon

Name: Erin McCutcheon

Title:Vice President

 

By: /s/Patrick J. Hart

Name:Patrick J. Hart

Title:Vice President

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Group Agent

 

 

By: /s/Vinod Mukani

Name:Vinod Mukani

Title:Director

 

By: /s/Evelyn Peters

Name:Evelyn Peters

Title:Vice President

 

ING CAPITAL, LLC,

as a Group Agent

 

 

By: /s/Thomas Cantello

Name:Thomas Cantello

Title:Director

 

By: /s/Polina Gerasimova

Name:Polina Gerasimova

Title:Director

 




[Signature Page to Required Group Agent Action No. 12]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Group Agent

 

 

By: /s/Benjamin C. Cooper

Name:Benjamin C. Cooper

Title:Vice President

 

NATIONAL BANK OF ARIZONA,

as a Group Agent

 

 

By: /s/Kate Smith

Name:Kate Smith

Title:Vice President

 

BANK OF AMERICA, N.A.

as the Administrative Agent and the Collateral Agent

 

 

By: /s/Darleen R. DiGrazia

Name:Darleen R. DiGrazia

Title:Vice President

 

BANK OF AMERICA, N.A.

as the Administrative Agent and the Collateral Agent

 

 

By: /s/Darleen R. DiGrazia

Name:Darleen R. DiGrazia

Title:Vice President

BANK OF AMERICA, N.A.

as the Administrative Agent and the Collateral Agent

 

 

By: /s/Darleen R. DiGrazia

Name:Darleen R. DiGrazia

Title:Vice President

 

 

[Signature Page to Required Group Agent Action No. 12]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



ANNEX 1

 

RELEASED ASSETS

 

InstallationID

JobID

MarkeTypeName

FinanceOptionName

City

State

Zip

Utilityname

SystemSize

MonthlyPaymentsQuantity

AnnualEscalator

[Customer data omitted]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



ANNEX 2

 

UCC-3 TERMINATION STATEMENTS

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



[g4wcbzbworov000001.jpg]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



ANNEX 3

 

Account Information

 

Pay to:

[***]

Bank

[***]

ABA No.

[***]

Account No.

[***]

Account Name

[***]

Ref.

[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------



ANNEX 4

 

SCHEDULE OF PRINCIPAL PREPAYMENT ALLOCATIONS

 

Lender

Share of Prepayment

Bank of America, N.A.

$[***]

Credit Suisse AG, Cayman Islands Branch

$[***]

Deutsche Bank AG, New York Branch

$[***]

ING Capital, LLC

$[***]

KeyBank National Association

$[***]

National Bank of Arizona

$[***]

Total

$[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.